
	

114 HR 6401 : Northern Mariana Islands Economic Expansion Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		H. R. 6401
		IN THE SENATE OF THE UNITED STATES
		December 7, 2016ReceivedAN ACT
		To amend Public Law 94–241 with respect to the Northern Mariana Islands.
	
	
 1.Short titleThis Act may be cited as the Northern Mariana Islands Economic Expansion Act. 2.Commonwealth of the Northern Mariana Islands: Transitional workers Section 6 of Public Law 94–241 (48 U.S.C. 1806) is amended—
 (1)in subsection (a)(6), by striking $150 and inserting $200; and (2)in subsection (d)(2)—
 (A)by striking the period at the end of the first sentence and inserting , except a permit for construction occupations (as that term is defined by the Department of Labor as Standard Occupational Classification Group 47–0000 or any successor provision) shall only be issued to extend a permit first issued before October 1, 2015.; and
 (B)by striking the period at the end of the third sentence and inserting , except that for fiscal year 2017 the number of permits issued shall not exceed 15,000.. Passed the House of Representatives December 6, 2016.Karen L. Haas,Clerk 